                                          Case 3:20-cv-00155-WHO Document 46 Filed 04/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     J.C.,                                               Case No. 20-cv-00155-WHO
                                                          Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTIONS TO
                                                   v.                                        DISMISS AS MOOT
                                   9

                                  10     CHOICE HOTELS INTERNATIONAL,                        Re: Dkt. Nos. 15, 20
                                         INC., et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             On March 5, 2020, Marriot International, Inc. (“Marriot”) and Hilton Worldwide Holding,

                                  14   Inc. (“Hilton”) filed motions to dismiss the Complaint. Dkt. Nos. 15, 20. On March 19, 2020,

                                  15   plaintiff filed an amended complaint. Dkt. No. 34. Marriot’s and Hilton’s pending motions to

                                  16   dismiss are DENIED without prejudice as moot. Pursuant to Federal Rule of Civil Procedure

                                  17   15(a)(3), Marriot and Hilton are ordered to respond to the amended complaint within 14 days.

                                  18             On April 2, 2020, Choice Hotels International, Inc. filed a motion to dismiss the amended

                                  19   complaint and set it for hearing on May 27, 2020. Dkt. No. 43. This motion will remain on

                                  20   calendar; if Marriot and Hilton file new motions to dismiss the amended complaint, I would prefer

                                  21   to set all three motions together on the same hearing date.

                                  22             IT IS SO ORDERED.

                                  23   Dated: April 3, 2020

                                  24

                                  25
                                                                                                     William H. Orrick
                                  26                                                                 United States District Judge
                                  27
                                  28
